Citation Nr: 1415233	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-39 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for service-connected hydrocele of the right scrotum.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 24 to November 24, 1981 and active duty from October 2003 to April 2005, and from October 2007 to March 2009.  Additionally, the Veteran participated in multiple periods of short-term ACDUTRA and inactive duty for training (INACDUTRA).  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

There is a paperless, electronic (Virtual VA) claims file.  Documents in that file, including VA medical records dated through January 2013, are relevant to the issues on appeal and have been reviewed by the RO.  The Board notes that there is no Veterans Benefits Management System claims file.

The issue of entitlement to an initial compensable evaluation for service-connected hydrocele of the right scrotum is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of the combat medical badge for his periods of active duty from October 2003 to April 2005 and from October 2007 to March 2009.

2.  There was left ear hearing loss in March 1989 and right ear hearing loss in April 2003, both prior to periods of ACDUTRA and/or active duty.

3.  The Veteran credibly described mortar and rocket attacks in Iraq in and after April 2004 and the worsening effect he felt on his hearing immediately afterwards; such statements are consistent with his service.

4.  Audiometric tests show a pure tone threshold shift after his active duty deployment ended in 2005; the Veteran's hearing profile changed from H-1 prior to deployment to H-2 in March 2006 to H-3 in January 2009, preventing another deployment.

5.  The Veteran and his wife competently and credibly describe worsening hearing loss since he returned from his first deployment.

6.  A June 2009 VA examination found that the 2007 to 2009 period of active duty did not aggravate the pre-existing disability; an adequate supporting explanation was not provided.  A May 2012 VA examination found there was no aggravation because there was no significant shift in hearing thresholds; an adequate explanation was not provided as the examiner did not address the hearing profile changes. 

7.  The preponderance of the evidence demonstrates that the Veteran's preexisting hearing loss was aggravated during a period of active military service.  


CONCLUSIONS OF LAW

1. The Veteran served in combat.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

2. Bilateral hearing loss was aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

In an October 2009 rating decision, the RO granted service connection for hydrocele of the right scrotum and assigned a noncompensable rating.  In March 2010, the Veteran submitted a notice of disagreement (NOD).  The RO notified the Veteran in April 2010 that the NOD was inadequate because it was not signed; the Veteran returned a signed request shortly thereafter.  The RO has yet to take further action.  This issue must be remanded for the issuance of a statement of the case.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regards to the claim for entitlement to an initial compensable evaluation for hydrocele of the right scrotum.  If the Veteran thereafter perfects his appeal, his claim should be returned for review by the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


